                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :

        v.                            :      CRIMINAL NO. 3:20-108

ROBERT THOMPSON,                      :         (JUDGE MANNION)

                Defendant             :

                             MEMORANDUM

     Presently before the court in this drug trafficking case is the April 12,

2021 motion in limine filed by defendant Robert Thompson, through his

counsel, to preclude the government from introducing evidence of his alleged

aliases, of his alleged association with the “Bloods street gang”, and from

presenting any evidence that the distribution of drugs from the alleged

conspiracy charged in this case resulted in overdose deaths. (Doc. 356). The

government opposes Thompson’s motion. (Doc. 412). Thompson filed his

reply brief on June 14, 2021. (Doc. 440). For the reasons set forth below,

Thompson’s motion in limine will be GRANTED IN PART and DENIED IN

PART.
      I.    BACKGROUND 1

      Thompson, a/k/a “Jeffrey Parker”, is charged in a second superseding

indictment, (Doc. 392), with one count of conspiracy to distribute controlled

substances, i.e., heroin, cocaine, fentanyl, cocaine base (“crack”), and

tramadol, Count 1, in violation of 21 U.S.C. §841(a)(1), §841(b)(1)(A) and

(B), and one count of distribution of a controlled substance, i.e., fentanyl,

Count 10, in violation of 21 U.S.C. §841(a)(1) and §841(b)(1)(C).

      Thompson, along with his three remaining co-defendants, namely,

Tysheen Gott, Anthony Brown and Damien Navarro, are scheduled to jointly

go to trial on August 16, 2021.



      II.   STANDARD

      “The purpose of a motion in limine is to allow the trial court to rule in

advance of trial on the admissibility and relevance of certain forecasted

evidence.” United States v. Tartaglione, 228 F.Supp.3d 402, 406 (E.D. Pa.

2017). On a motion in limine, evidence should only be excluded “when the




      1
       Since the complete procedural and factual background of this case is
stated in the court’s July 2, 2021 Memorandum denying Thompson’s motion
to suppress wiretap evidence, (Doc. 452), it will not be fully repeated herein.
(See also government’s opposition brief, Doc. 412 at 2-4).
                                     -2-
evidence is clearly inadmissible on all potential grounds.” Id. Evidentiary

rulings on motions in limine are subject to the trial judge’s discretion and are

therefore reviewed for an abuse of discretion. Abrams v. Lightolier, Inc., 50

F.3d 1204, 1213 (3d Cir. 1995); Bernardsville Bd. of Educ. v. J.H., 42 F.3d

149, 161 (3d Cir. 1994). “The Court is vested with broad inherent authority

to manage its cases, which carries with it the discretion and authority to rule

on motions in limine prior to trial.” Ridolfi v. State Farm Mutual Auto. Ins. Co.,

2017 WL 3198006, *2 (M.D. Pa. July 27, 2017). Further, “[c]ourts may

exercise this discretion in order to ensure that juries are not exposed to

unfairly prejudicial, confusing or irrelevant evidence.” Id.

      “A trial court considering a motion in limine may reserve judgment until

trial in order to place the motion in the appropriate factual context.”

Tartaglione, 228 F.Supp.3d at 406. “Further, a trial court’s ruling on a motion

in limine is ‘subject to change when the case unfolds, particularly if actual

testimony differs from what was contained in the movant’s proffer.’” Id.

(quoting Luce v. United States, 469 U.S. 38, 41, 105 S.Ct. 460 (1984)).




                                      -3-
     III.   DISCUSSION

     Thompson’s motion in limine is filed pursuant to Fed.R.Evid. 401, 402,

403, and 404(b). The motion seeks, in part, to exclude evidence as irrelevant.

It is axiomatic that generally “all relevant evidence is admissible” and that

“irrelevant evidence is not admissible.” Fed.R.Evid. 402. Evidence is relevant

if “it has any tendency to make a fact more or less probable than it would be

without the evidence” and if “the fact is of consequence in determining the

action.” Fed.R.Evid. 401. Even if evidence is relevant, the court can exclude

it if “its probative value is substantially outweighed by a danger of one or

more of the following: unfair prejudice, confusing the issues, misleading the

jury, undue delay, wasting time, or needlessly presenting cumulative

evidence.” Fed.R.Evid. 403.

      Federal Rule of Evidence 404(b) precludes the admission of other

crimes, wrongs, or acts “to prove the character of a person in order to show

conformity therewith”. However, under Rule 404(b), such evidence is

admissible for legitimate evidentiary purposes such as “proof of motive,

opportunity, intent, preparation, plan, knowledge, identity, or absence of

mistake.”




                                    -4-
      1. Thompson’s Aliases

      Thompson moves to exclude any evidence at trial that he has, or used,

any of the alleged aliases, including “Jeffrey Parker.” He claims that this

evidence is irrelevant and immaterial, and that any probative value of this

evidence is substantially outweighed by the danger of unfair prejudice. No

doubt that the second superseding indictment referred to Thompson by his

legal name, as well as by his alias, “Jeffrey Parker”. (Doc. 392).

      In response to Thompson’s motion, the government points out that

“Courts have held that when proof of an alias is relevant to identifying the

defendant, or otherwise relates to proof of acts charged in an indictment, it

is permissible for the United States to use the aliases at trial.” As such, the

government indicates that it “will present witnesses who came to know

Thompson by the name of ‘Jeff’ or ‘Red’”, but it “does not intend to

gratuitously use Thompson’s aliases.” (Doc. 412 at 6). The government also

states that “where use of the alias will prevent jury confusion, such as where

a witness only knows the defendant by his aliases, then use of the aliases

should be allowed.” (Id.).

      The court will allow the government to use Thompson’s street names

and aliases since they are referenced in the wiretaps that will be presented


                                     -5-
as evidence at trial and since some of the government’s witnesses knew

Thompson by his aliases or street names. Similarly, in United States v.

Brown, 636 Fed.Appx. 157, 159 (4th Cir. 2016), the Fourth Circuit held that

the district court properly admitted evidence of the defendant’s alias. The

Court stated that “[e]vidence of a defendant’s use of an alias or nickname is

admissible if relevant to identification of the defendant in connection with the

crimes alleged”, however, “even when relevant, a defendant’s alias may be

inadmissible if its probative value is substantially outweighed by the danger

of unfair prejudice.” Id. The Court then found “no misuse of [defendant’s]

nickname” since “[his] identity was at issue, as many of the text messages

presented to the jury provided only a nickname.” The Court also indicated

that the defendant’s nickname, “Doom”, “does not suggest a propensity to

engage in drug trafficking or to possess firearms illegally.”

      Thus, the court finds that the use of Thompson’s aliases is relevant

since it is related to the evidence and testimony that the government will be

presenting at trial and it would be too confusing to the jury if they were not

apprised of his aliases when they are presented with the intercepted

communications.




                                     -6-
      Additionally,   evidence   regarding    Thompson’s     aliases   is   also

admissible under FRE 404(b), since, as the government states, “[w]itness

testimony regarding their knowledge of Thompson as ‘Jeff’ or ‘Red’ is

relevant and admissible for identity purposes.” (Doc. 412 at 7-8) (string

citations omitted). In fact, recently the Third Circuit in U.S. v. Williams, 974

F.3d 320, 356 (3d Cir. 2020), agreed and adopted the standard of other

circuits regarding the use of a defendant’s alias at trial. The Court stated,

“[s]everal of our sister circuits have long maintained that the prosecution’s

use of a defendant’s alias in an indictment or at trial is permissible where the

evidence is relevant—including for purposes of identifying the defendant—

and does not result in unfair prejudice.” Id. (citing United States v. Doe, 741

F.3d 217, 227 (1st Cir. 2013); United States v. Farmer, 583 F.3d 131, 144-47

(2d Cir. 2009); United States v. Emuegbunam, 268 F.3d 377, 394 (6th Cir.

2001); United States v. Delpit, 94 F.3d 1134, 1146 (8th Cir. 1996); United

States v. Hines, 955 F.2d 1449, 1454 (11th Cir. 1992); United States v.

Williams, 739 F.2d 297, 299-300 (7th Cir. 1984)).

      The Third Circuit in Williams, id., explained that the witness knew

defendant “only by his nickname, and the District Court engaged in a

reasonable balancing of the testimony’s relevance with the nickname’s


                                     -7-
potential to generate unfair prejudice.” The Court also pointed out that there

was no indication that “the Government used the alias to do anything other

than identify [defendant] in a witness’s testimony”

      Thus, Thompson’s motion in limine will be denied regarding the limited

use of evidence at trial referencing his aliases.



      2. Thompson’s Alleged Gang Affiliation

      Thompson contends that any evidence regarding his alleged

association or membership with the Bloods gang as well as any evidence

referencing the Bloods or any street gang should be excluded at trial. He

argues that any such evidence is irrelevant and immaterial to the charged

offenses, and that evidence of other crimes, wrongs, or acts is not admissible

under FRE 404(b). Thompson also claims that any probative value of such

evidence is substantially outweighed by the danger of unfair prejudice and

should be excluded under FRE 403.

      “Courts have observed that ‘[e]vidence of gang affiliation, like all other

evidence, is admissible if relevant to a disputed issue, but if such evidence

is more prejudicial than probative, it should be excluded.’” U.S. v. Ranalli,

2015 WL 538729, *8 (M.D. Pa. Feb. 10, 2015) (citations omitted).


                                     -8-
      The government, (Doc. 412 at 8-9), explains the relevancy of

Thompson’s Bloods gang affiliation as follows:

      Regarding Thompson’s affiliation with the Bloods street gang, several
      of the electronic communications (text messages) intercepted via the
      Title III interception aspect of the investigation, in particular the text
      communications between Tysheen Gott, a/k/a “LB” and Thompson,
      implicate use of certain wording associated with the Bloods street
      gang. To some degree, this will require explanation to the jury. One or
      more of the Government witnesses will explain that Blood
      communications typically replace the letter “c” with the letter “b” as a
      means of showing loyalty to the Bloods and separation from the Crips.
      For example, a home, an apartment, or a “crib” would be referred to as
      a “brib.” Thompson and Tysheen Gott, a/k/a “LB,” frequently
      communicated in this manner, which also demonstrates the close
      relationship and bond between the two co-conspirators.

      The government also contends that Thompson’s Bloods gang

affiliation is relevant under Rule 401 and should be admitted “to explain the

nature of the electronic communications to the jury to enhance the

understanding of the messages contained therein.” (Id. at 9). However, the

government represents that it “does not intend to illicit any direct testimony

to establish that Thompson or any other co-conspirator is a member of the

Bloods street gang.” (Id. at 10).

      In his reply brief, (Doc. 440 at 2), Thompson challenges the

government’s assertion as to the relevancy of his alleged affiliation with the

Bloods gang and contends that no explanation to the jury will be required


                                     -9-
regarding the stated references in some of the intercepted text messages.

Thompson contends that “[t]here is simply no issue as to the sporadic

substitution of the letter “b” for the letter “c” in a few text messages or

conversations”, and indicates that he “will not rely upon a few misspelled

words as his defense at trial.” He further contends that “[t]he misspellings, or

mispronunciations of a few words here and there in text messages or

conversations do not cause confusion as to the substance of the messages

or conversations.” As such, Thompson maintains that “to allow any mention

of the Bloods street gang, or the nuances of Blood communications, [] would

be unfairly prejudicial [to him].”

      The court finds that evidence regarding Thompson’s alleged Bloods

gang affiliation is simply too prejudicial to be admitted into evidence. The

court also finds that even though the government contends that this evidence

is admissible “to understand the context of the electronic communications

between Thompson and one or more of his co-conspirators”, (Doc. 412 at

10), the minimal misspelling of a few words does not detract from

understanding the communications, i.e., the jury will be able to understand

the messages and the nature of the intercepted electronic communications

without any reference to gang affiliation. The court thus finds that the


                                     - 10 -
prejudicial effect of this evidence related to gang affiliation substantially

outweighs the limited probative value in balancing under Rule 403. See U.S.

v. Carter, 410 Fed.Appx. 549, 552 (3d Cir. 2011) (noting that the Third Circuit

holds that “Rule 403 creates a presumption of admissibility” and that

“evidence can be kept out only if its unfairly prejudicial effect ‘substantially

outweigh[s]’ its probative value.”) (citations omitted).

      Thus, Thompson’s motion in limine will be granted and any evidence

referencing his alleged Bloods street gang affiliation will be excluded at trial

since it is not sufficiently connected to any legitimate purpose under Rule

404(b). See Carter, 410 Fed.Appx. at 553 (Third Circuit “emphasize[d] that

gang-affiliation evidence should be admitted only when it is solidly tied to

some legitimate purpose other than a showing of a propensity to criminal

conduct such as one or more of those specified in Rule 404(b): motive,

identity, opportunity, and the like.”).



      3. Evidence Regarding Overdose Deaths

      Thompson moves to preclude the government from presenting any

evidence at trial that the distribution of drugs from the alleged drug trafficking

conspiracy in this case resulted in overdose deaths.


                                      - 11 -
      Thompson’s motion will be granted since the government essentially

represents that even though “multiple overdose deaths that have flowed from

the charged conspiracy”, “the Government does not intend to introduce direct

evidence of any of the deaths.” (Doc. 412 at 10). The government also states

that while “[it] intends to offer testimony regarding how the investigation into

the charged conspiracy was initiated, i.e., the prosecution of James Rought,

a/k/a “Fat Kid,” and his statements”, “[t]he fact of the death and overdose

related to Rought’s prosecution [and conviction] for a drug trafficking

conspiracy need not be mentioned.” (Id.). See U.S. v. Rought, 18-CR-353,

M.D. Pa. (Rought was convicted by a jury after a trial in this court in a

separate case for multiple counts of drug distribution resulting in death and

serious bodily injury.).

      As such, Thompson’s motion will be granted to the extent that the

government will not be allowed to introduce any evidence at trial related to

any of the overdose deaths that allegedly stemmed from the drug trafficking

conspiracy charged in this case, including in the Rought case.




                                     - 12 -
        IV.   CONCLUSION

        Accordingly, based on the foregoing, Thompson’s motion in limine,

(Doc. 356), is GRANTED IN PART and DENIED IN PART. An appropriate

Order will issue.




                                       s/ Malachy E. Mannion
                                       MALACHY E. MANNION
                                       United States District Judge



DATE: July 15, 2021
20-108-02




                                   - 13 -
